  Case 6:06-cr-00026-JRH-CLR Document 1761 Filed 12/16/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


UNITED STATES OF AMERICA


        V.                                          CR 606-026


LEON    PERRY




                                   ORDER




        On November 19, 2019, the Court denied Defendant Leon Perry's

motion for early termination of supervised release.                (Doc. 1744)

While    Defendant   had   performed    well   on    supervised   release,   the

United States Probation Office opposed early termination because

Defendant had not yet served at least half of his term.               One year

later,       Defendant   has     happily   remained      compliant    and    has

demonstrated, in his words, "a great effort to become a better

law-abiding citizen."       (Def.'s Mot., Doc. 1760, at 1.)          The United

States Probation Office no longer opposes early termination.

        Upon the foregoing and in consideration of the factors set

forth in 18 U.S.C. § 3553(a), IT IS ORDERED that Defendant's motion

(doc. 1760) is GRANTED.          Leon Perry is hereby discharged from his

term of supervised release upon entry of this Order.              The Clerk is

directed to send a copy of this Order to Mr. Wright White of the

United States Probation Office in Augusta, Georgia.
  Case 6:06-cr-00026-JRH-CLR Document 1761 Filed 12/16/20 Page 2 of 2



    ORDER ENTERED at Augusta, Georgia, this             day of December,

2020.




                                       J.          HALL,V CHIEF JUDGE
                                       UNITED          DISTRICT   COURT
                                       SOU        DISTRICT OF GEORGIA
